Citation Nr: 0004818	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  98-17 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran served on active duty from July 1952 to June 
1980.  He died on March [redacted], 1998.  The appellant 
is the surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

It is noted that in addition to denying dependency and 
indemnity compensation on the basis of entitlement to service 
connection for the cause of the veteran's death, the RO's 
rating decision of June 1998 also denied entitlement to death 
pension benefits, dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318, basic 
eligibility for dependents' educational assistance under 
Chapter 35, and accrued benefits based on a pending but 
unadjudicated claim filed by the veteran four days prior to 
his death.  Notice of these adjudicative actions and the 
appellate rights related thereto was furnished to the 
appellant by letter dated June 29, 1998.  In July 1998, the 
appellant filed a VA Form 21-4138, "Statement in Support of 
Claim," in which she expressed dissatisfaction only with 
regard to the RO's denial of service connection for the cause 
of the veteran's death.  The RO in turn furnished her a 
statement of the case in October 1998 with regard to this 
issue in accordance with established appellate processing 
procedures, and arguments presented by her representative 
thereafter addressed only the issue of service connection for 
the cause of the veteran's death.  As the appellant has not 
appealed the RO's denial of the other benefits cited above, 
these issues are not presently before the Board on appeal.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).


REMAND

Additional development of the evidentiary record is in order 
because the appellant's application for benefits is 
incomplete and because VA is on notice of the existence of 
government records which may be relevant to the issue under 
consideration.  See 38 U.S.C.A. § 5103(a) (West 1991) and 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (per curiam) 
(records in constructive possession of VA).

A computer generated admission notice sheet reflects that the 
veteran was admitted to the VA Medical Center (VAMC) in Lake 
City, Florida on August 24, 1995, with an admitting diagnosis 
of "FOR LAB/TRANSPORTATION" and that he was discharged the 
same day after receiving bed service in urology.  Hospital 
summaries for this period of hospitalization are not of 
record, and it is not shown that the RO attempted to obtain 
records corresponding to this hospitalization.  As the record 
reflects that the veteran was transferred to the VAMC in 
Gainesville, Florida, from the Lake City-VAMC in connection 
with his terminal hospitalization in March 1998, the Board 
believes that a records-search inquiry should also be made 
with the Gainesville-VAMC for any records which might 
correspond to the aforementioned August 1995 hospitalization, 
in light of admission notice's reference to the one-day "for 
lab/transportation" admission to the Lake City facility.  
Moreover, the Board observes that there are very few medical 
records on file other than the veteran's service medical 
records, VA outpatient records dated from 1980-93, and the 
terminal hospitalization/pathology reports.  Given the fact 
that he was hospitalized in 1995, there may be additional 
medical records available for the 1993-98 time period.

The requisition and consideration of all available medical-
treatment records that are clearly relevant to an issue on 
appeal is necessary for the proper adjudication of this case.  
This is particularly important with regard to VA medical 
records.  Well-established legal precedent holds that VA has 
constructive notice of medical records in its possession, 
Bell, supra, and therefore, any available records from the 
aforementioned VA facilities should be obtained and 
associated with the file.

In addition to the above, the Board will order the RO to 
obtain all of the veteran's service personnel records as the 
claim on appeal is based on alleged exposure to herbicide 
agents used in Vietnam.  Obtaining these records is required 
in this case in light of the appellant's contentions.  See 
generally VBA Adjudication Manual, M21-1, Part III, Chapter 4 
et seq. (1999).  Army personnel records should verify the 
dates of the veteran's tour(s) of duty in Vietnam during the 
period of hostilities.  Also of record is a microfiche of the 
veteran's "Official File," which evidently corresponds to 
his military service in the Army from 1952 to 1980.  The RO 
should obtain paper copies of this microfiche and associate 
those records with the claims file as well.

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. §§ 5103(a), 
7104(a) (West 1991 & Supp. 1999); see also Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches in 
cases where the record references other known and existing 
evidence that might pertain to the claim under 
consideration).  The duty to assist the appellant in the 
development of his claim includes the duty to request 
information which may be pertinent to the claim.  38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).  The duty to assist is 
particularly applicable to records which are known to be in 
the possession of the Federal Government, such as military 
service department and VA records.  See Counts v. Brown, 6 
Vet. App. 473 (1994).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri, and request copies of 
any available personnel records (201 
file) which correspond to the veteran's 
period of active duty between July 1952 
and June 1980.  The NPRC should be 
requested to proceed with all reasonable 
alternative-source searches which may be 
indicated by this request.  Further, the 
RO itself should proceed with all 
reasonable follow-up referrals that may 
be indicated by this inquiry, including, 
directly contacting named military 
facilities and/or federal repositories 
that may have possession of any personnel 
records pertaining to the veteran, if 
appropriate.  Efforts to obtain these 
records should be documented and any 
records received in response to this 
request should be associated with the 
claims folder.

Further, as stated above, the RO should 
obtain paper copies of the microfiche of 
the veteran's "Official File" located 
in the service department envelope.

2.  The RO should contact the VAMCs in 
Lake City and Gainesville and request 
copies of all medical records which these 
facilities have in their possession 
pertaining to the veteran's 
hospitalization in August 1995.  All 
in/outpatient, clinical, and special 
study reports corresponding to the 
veteran's hospitalization for this time 
period must be obtained and associated 
with the file.  The RO should proceed 
with all reasonable follow-up search 
inquiries that are indicated by this 
development action.  Efforts to obtain 
these records should be documented and 
any evidence received in response to this 
request should be associated with the 
claims folder.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full, to the 
extent possible.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

4.  After completion of the above, the RO 
should readjudicate the appellant's claim 
of entitlement to service connection for 
the cause of the veteran's death, with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO on remand.  Pursuant to 
established claims-adjudication 
procedures now in place at the RO, and 
upon completion of the above-cited 
development matters required to ensure 
that the appellant's application for the 
benefits sought is as complete as 
possible under 38 U.S.C.A. § 5103(a), the 
RO's adjudication of this claim should 
consider whether it is well grounded, see 
Morton v. West, 12 Vet. App. 477 (1999), 
and if so, whether entitlement is 
warranted on the basis of the entire 
evidentiary record, with consideration of 
the duty to assist and benefit of the 
doubt provisions under 38 U.S.C.A. 
§ 5107.

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


